Case 2:15-cv-14449-BAF-SDD ECF No. 72 filed 07/17/19 PagelD.631 Page1of2

ZZ

Mario Sentelle Cavin #326204
34625 - 26 Mile Road
Lenox, Twp., 48048

Date: - Lis {i4-

U.S. District Court L IE
ATIN: Clerk of the Court JUL 17 2019
231 W. Lafayette Blvd.

CLERK'S OF Figg
Detroit, Mich. 48226 DETROIT

RE: Cavin v Mich. Dept. of Corr., Case No. 2:15-cv-—14449

Dear Clerk,

On June 17, 2019, the Sixth Circuit remanded this case back to this Court for
further review of the RLUIPA claim. What is the next step? Will there be another
hearing involved or will the judge make a decision based on the existing record?

In advance, I thank you for your time and consideration in this matter and I

hope to hear from you soon.

Sincerely,

Mario Sentelle Cavin
Plaintiff in Pro Se

cc: File
 

Motto Senrelle Carta. #32¢poy ,.
8462.5 = 2b Mie its oe ae - FOREVER

Kes Haven, Mich. 4 ¥04g 2 :
N

 

  

       

Barn Swallow

U3. Nisaricr Cour7

Azz. Clerk of the Cour7 & |
23) W. Lafeyerre Blvd. A CE, Ve |

Nevroft, Nith. 4§ 22¢

Cle
Us Akg
»D oO
‘STRIgy DICE
. OURr
ARSERES TSS TE iDoDephfo ao fh UPD pepe) db peal

910¢ SdSN © 4 ANILNOD HINNSNOD L80d %OE HLIM FOV ONY FT8VIOAITY SI IdO TIAN SIHL

LELZbLO cOSd
edojeauy
XIAN
Osa

 

a

-Cv-14449-BAF-SDD ECF No. 72 filed 07/17/19 PagelD.632 Page

 

ase 2:15

200°000 $ »

 

 

 

“
© fg

on aaa

GawoM AINUd S IOWLSO Ot

R.

 

 

 
